     Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 1 of 13 PageID #: 1



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                   LAFAYETTE DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

       v.                                                    Civil No. __________________

KEITH L. BREAUX and IBERIA BANK
CORPORATION (AS SUCCESSOR
TO TECHE FEDERAL BANK),

       Defendants.

                          COMPLAINT OF THE UNITED STATES

      The United States of America, by and through its undersigned attorneys, states claims

against the Defendants, alleging as follows:

                                 NATURE OF THE ACTION

       1.      By bringing this action, the United States requests that this Court:

               (a)    reduce to judgment the unpaid federal income liabilities for tax years

                      2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, and 2011 (referred to

                      collectively herein as the "Tax Liabilities") owed to the United States by

                      Keith L. Breaux ("Breaux"); and

               (b)    order the foreclosure of the federal tax liens that arose upon the

                      assessments of the Tax Liabilities against real (immovable) property in

                      Lafayette Parish, Louisiana, belonging to Breaux (such property being

                      fully described and identified in paragraph 8 below and referred to herein

                      as the "Property"), authorize the sale of such Property, and direct that the
     Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 2 of 13 PageID #: 2



                       proceeds of sale be applied to the Tax Liabilities and the claims of the

                       Defendants herein in the order determined by the Court.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over the subject matter of this civil action under

U.S.C. §§ 1340 and 1345 and 26 U.S.C. § 7402(a).

       3.      This action is commenced under 26 U.S.C. § 7401 at the direction of the Attorney

General of the United States with the authorization of and at the request of the Chief Counsel of

the Internal Revenue Service, a duly authorized delegate of the Secretary of the Treasury.

       4.       Venue is proper under 28 U.S.C. §§ 1391(b) and/or 1396 because Breaux resides

in the Western District of Louisiana and the Property upon which the federal tax liens are to be

foreclosed is located within the District.

                                             THE PARTIES

        5.     The Plaintiff is the United States of America.

        6.      Defendant Keith L. Breaux resides in the Western District of Louisiana, is liable

for the Tax Liabilities at issue, and is the owner and record title holder of the Property in

Lafayette Parish, Louisiana, upon which the United States seeks to have this Court foreclose the

federal tax liens that arose upon the assessments of the Tax Liabilities.

        7.     Defendant Iberia Bank Corporation (as successor by merger to Teche Federal

Bank) is an entity that conducts business in the Western District of Louisiana and is named as a

party to this action under 26 U.S.C. § 7403(b) because it may claim an interest in the Property by

virtue of two mortgages recorded against the Property that Breaux entered into with certain of

Iberia Bank’s predecessors. Although it appears that Breaux has satisfied the obligations that the

mortgages secured, these mortgages have not been cancelled or released of record. These

mortgages were recorded with the Lafayette Parish, Louisiana, Clerk of Court as follows:

                                                  2
     Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 3 of 13 PageID #: 3




               (a)    File Number 1986-005479 recorded on February 18, 1986; and

               (b)    File Number 2000-004685 recorded on February 7, 2000, and reinscribed

                      on October 7, 2009, at File Number 2009-00041643.
                                       THE PROPERTY

       8.      The Property at issue in this action is the land with all improvements and

appurtenances thereto (including without limitation any residence or other structure thereon)

located at 100 Benjamin Franklin Drive, Youngsville, Louisiana 70592, in Lafayette Parish,

Louisiana, which is more particularly described as follows:

               That certain irregular shaped parcel of ground, situated in Lafayette Parish,
               Louisiana, being known and designated as LOT FIVE (5), BLOCK B, of
               BICENTENNIAL ACRES SUBDIVISION. Said parcel contains 1.717 acres
               and has a frontage of 243.70 fee on Benjamin Franklin Drive. Said parcel
               having the further dimensions, measurements, boundaries, shape, form,
               location and configuration as will be shown on plat of survey of said
               subdivision prepared by Edmond E. Durpre, Jr., a copy of which is attached
               to Act No. 678692 of the records of the Parish of Lafayette, Louisiana, and
               made a part hereof by reference thereto.

               Being the same property acquired by Michelle Bernard Breaux and Keith L.
               Breaux by act of Cash Sale dated February 17, 1986, recorded under
               Entry No. 86-005478 of the records of the Lafayette Parish Clerk of Court’s
               Office.
                                          COUNT ONE

         REDUCTION TO JUDGMENT OF THE UNPAID BALANCES OF THE
               2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, and 2011
           FEDERAL INCOME TAX LIABILITIES OF KEITH L. BREAUX

                            Factual Allegations Related to the
      Fraud Penalties Included in the 2002, 2003, 2004, 2005, and 2006 Tax Liabilities

         9.     For tax years 2002, 2003, 2004, 2005, and 2006 (the “Fraud Penalty Years”),

Breaux filed his federal income tax returns (Forms 1040) using the filing status single. Breaux




                                                3
     Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 4 of 13 PageID #: 4



filed these returns with the IRS on July 6, 2005 (for 2002), July 6, 2005 (for 2003), April 22,

2006 (for 2004), April 17, 2006 (for 2005), and April 15, 2007 (for 2006) respectively.

       10.     On each of his returns for the Fraud Penalty Years, Breaux reported having had

no income despite having received sufficient income each year to require him to file a federal

income tax return and pay federal income tax. Breaux thereby engaged in a pattern of

understating his income to the IRS.

       11.     The IRS provides its Form 4852, Substitute for Form W-2, Wage and Tax

Statement, or Form 1099-R, Distributions from Pensions, Annuities, Retirement or Profit-

Sharing Plans, IRAs, Insurance Contracts, Etc. to taxpayers who wish to inform the IRS that they

have either been unable to obtain an IRS Form W-2 or IRS Form 1099-R from their employer or

other payer or, instead, have received a Form W-2 or Form 1099-R that is incorrect. The

Form 4852 requires the taxpayer to report her best estimate of the wages or payments received

and the amounts of federal, state, and local taxes withheld from such payments.

       12.     For each of tax years 2002, 2003, and 2004, Breaux filed with his Forms 1040 at

least one Form 1099-MISC (Miscellaneous Income) with an accompanying Form 4852 reducing

to $0.00 the amounts that that the payer had reported to the IRS as having been paid to Breaux as

nonemployee compensation during the applicable tax year. By doing so, Breaux submitted false

documents to the IRS.

       13.     Item 9 of his Form 4852 for 2002 asked that Breaux “Explain your efforts to

obtain Form W-2, Form 1099-R, or Form W-2c, Corrected Wage and Tax Statement.” Breaux’s

response to the IRS in Item 9 on his Form 4852 was the following: “Request [ed], but the

company refuses to issue forms correctly listing payments of ‘wages’ as defined in 3401(a) and

3121(a) for fear of IRS retaliation. The amounts listed as withheld on the corrected 1099-MISC



                                                 4
     Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 5 of 13 PageID #: 5



submitted are correct, however.” With this Form 4852 for 2002, Breaux submitted what he

termed a corrected Form 1099-MISC that included the following statement:

               This corrected FORM 1099-MISC is submitted to rebut a document
               known to have been submitted by the party identified above as “payer”
               which erroneously alleges a payment to the party [Breaux] identified as
               the “RECIPIENT” of “gains, profit, or income” made in the course of a
               “trade or business.”

       14.     Breaux offered responses similar to the one described in paragraph 13 above to

Item 9 of the Forms 4852 (with what he termed were corrected Forms 1099-MISC) that he filed

with his Forms 1040 for 2003 and 2004. Thus, for tax years 2002, 2003, and 2004, Breaux

knowingly and intentionally defied federal law by substituting his own definitions of “income”

for the provisions of the Internal Revenue Code applicable to determining one’s income subject

to federal taxation on a Form 1040. Breaux thus falsely reported to the IRS that he had no

income and owed no federal income tax for tax years 2002, 2003, and 2004.

       15.     In filing his Forms 1040 for tax years 2005 and 2006 with the IRS, Breaux

continued his pattern of understating his income by reporting no income and no federal income

tax due despite having received income sufficient to require him to file a Form 1040 and pay

federal income tax for both years. In examining these returns, the IRS based its determinations of

Breaux’s income in significant part on the bank deposits analysis method. For 2005, the IRS

found that Breaux had income in the amount of $87,145.00 subject to income taxation that he

had not reported on his Form 1040. For 2006, the IRS found that the comparable figure for

unreported income was $33,834.00.

       16.     The IRS conducted examinations of Breaux’s returns for the Fraud Penalty Years.

These examinations showed that Breaux had over a period of years engaged in conduct that

made him subject to the fraud penalty under 26 U.S.C. § 6663(a), including without limitation



                                                5
     Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 6 of 13 PageID #: 6



the following: (a) failure to cooperate with the examining IRS Revenue Agent, including failing

to produce requested documents; (b) confirmation that he either failed to keep adequate records,

and/or that he destroyed what records he did keep, that in the ordinary course would have been

necessary to furnish the information required under the Internal Revenue Code to prepare his

Forms 1040; (c) confirmation of his failure to make required estimated tax payments;

(d) assertion of frivolous, meritless, and irrelevant arguments regarding the Internal Revenue

Code and whether he was subject to federal income taxation; (e) concealment of assets and

income sources; and (f) filing false Forms 1040 for the Fraud Penalty Years with the IRS.

       17.     Because Breaux intentionally and fraudulently understated his federal income tax

required to be shown on each of his Forms 1040 for the Fraud Penalty Years, he is subject to the

addition of penalties in the amount of 75 percent of the tax for each year’s underpayment of tax.

26 U.S.C. § 6663(a). Also, in each Fraud Penalty Year, Breaux omitted in excess of twenty-five

(25) per cent of his gross income from the amount he reported on his Form 1040. Consequently,

the IRS was allowed six years from the date Breaux filed each return to assess the tax liability of

Breaux for each tax year. 26 U.S.C. § 6501(e)(1).

       18.     On the dates and in the amounts set forth in the table below, a duly authorized

delegate of the Secretary of the Treasury assessed tax, penalties, and interest against Breaux for

his federal income tax liabilities for tax years 2002, 2003, 2004, 2005, and 2006.




                                                 6
       Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 7 of 13 PageID #: 7



Year                Assessment           Tax                  Penalties            Interest
                    Date
2002                10/26/2009           $16,960.00           $ 12,720.00**        $14,085.14
                                                              $ 4,240.00*
                    11/04/2013                                                     $ 7,079.08
2003                10/26/2009           $20,601.00           $15,450.75**         $14,765.26
                                                              $ 5,150.25*
                    11/04/2013                                                     $ 8,253.20
                    12/03/2018                                                     $13,119.39
2004                10/26/2009           $29,069.00           $21,801.75**         $17,487.85
                                                              $ 7,.267.25*
                    11/04/2013                                                     $11,152.16
                    12/03/2018                                                     $17,727.62
2005                10/26/2009           $27,197.00           $20,397.75**         $12,313.28
                                                              $ 5,847.35*
                  11/08/2010                                  $ 951.90*
                  11/04/2013                                                       $ 9,792.67
                  12/03/2018                                                       $15,627.92
2006              05/02/2011         $11,934.00               $ 5,887.50**         $ 4,171.37
                  11/07/2011                                  $ 656.37*
                  11/05/2012                                  $ 1,432.08*
                  11/04/2013                                  $ 895.05*            $ 1,901.81
                  12/03/2018                                                       $ 5,490.86
  (1)    * Late-payment penalty
  (2) ** Fraud penalty under 26 U.S.C. § 6663(a)

        19.    As provided by law, the IRS gave Breaux notice of the assessments regarding his

federal income tax liabilities for tax years 2002, 2003, 2004, 2005, and 2006 (described in

paragraph 18 above) and made demand for payment upon Breaux for these liabilities. Despite

notice of these assessments and demand for payment, Breaux has failed to pay the amounts

assessed against him, plus the additional interest, penalties, and other applicable statutory

additions that have continued to accrue since the assessments of the 2002, 2003, 2004, 2005, and

2006 liabilities. Consequently, after application of all payments and credits from all sources to

the 2002, 2003, 2004, 2005, and 2006 federal income tax liabilities of Breaux, there remains due

and owing to the United States from Breaux as of October 17, 2019, the sum of $391,194.72,

plus interest and statutory additions thereon thereafter as provided by law.



                                                  7
       Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 8 of 13 PageID #: 8



        20.    On the dates and in the amounts set forth in the table below, a duly authorized

delegate of the Secretary of the Treasury assessed tax, penalties, and interest against Breaux for

his unpaid federal income tax liabilities for tax years 2007, 2009, 2010, and 2011 in accordance

with the deficiency procedures provided under 26 U.S.C. §§ 6211-6213.

Year                Assessment           Tax                  Penalties           Interest
                    Date
2007                05/02/2011           $ 4,927.00           $   911.49*         $     703.51
                    11/07/2011                                $   246.35*
                    11/05/2012                                $    73.90*
                    11/04/2013                                                    $ 558.17
                    12/03/2018                                                    $ 1,515.89
2009                06/17/2013           $ 1,621.00           $ 238.09*           $ 169.43
                                                              $ 274.73**
                    11/04/2013                                $    42.74*         $      22.02
                    12/03/2018                                $    24.42*         $     402.05
2010                10/14/2013           $ 5,616.00           $ 782.40*           $     529.12
                                                              $ 111.86***
                                                              $ 1,173.60**
                    12/03/2018                                $ 521.60*           $ 1,612.35
2011                12/15/2014           $ 3,586.00           $ 573.76*           $ 365.84
                                                              $ 806.85**
                    05/25/2015                                $    90.00****
                    12/03/2018                                $ 322.74*           $     892.05

 (1)    * Late-payment penalty
 (2)   ** Late-filing penalty
 (3) *** Estimated tax penalty
 (4) **** Lien filing and other collection fees

        21.    As provided by law, the IRS gave Breaux notice of the assessments regarding his

federal income tax liabilities for tax years 2007, 2009, 2010, and 2011 (described in

paragraph 20 above) and made demand for payment upon Breaux for these liabilities. Despite

notice of these assessments and demand for payment, Breaux has failed to pay the amounts

assessed against him, plus the additional interest, penalties, and other applicable statutory

additions that have continued to accrue since the assessments of the 2007, 2009, 2010, and 2011

liabilities. Consequently, after application of all payments and credits from all sources to the


                                                  8
     Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 9 of 13 PageID #: 9



2007, 2009, 2010, and 2011 federal income tax liabilities of Breaux, there remains due and

owing to the United States from Breaux as of October 17, 2019, the sum of $29,302.69, plus

interest and statutory additions thereon thereafter as provided by law on these liabilities.

                                          COUNT TWO

        FORECLOSURE OF THE FEDERAL TAX LIENS ON THE PROPERTY

       22.      The United States restates and realleges paragraphs 1 through 21 of this

Complaint as if the contents of those paragraphs were fully set forth in this paragraph 22.

       23.      In two separate transfers, Breaux acquired the undivided full interest in the

Property that he currently owns. Breaux and his then-wife, Michelle Bernard Breaux, originally

acquired the Property from Nelia Theriot Myrhaugen by Cash Deed dated February 17, 1986,

recorded at File No. 1986-005478 of the records of the Lafayette Parish, Louisiana, Clerk of

Court. By an Act of Sale and Assumption of Mortgage dated January 25, 2000, recorded on

February 7, 2000, at File No. 2000-004684 in the same records, Breaux acquired from his ex-

wife, Michelle Bernard Breaux, all of her right, title, and interest in the Property, thereby

becoming the owner of his undivided full interest in the Property.

       24.      On July 18, 2006, at File No. 2006-00031165, Breaux recorded in the records

of the Lafayette Parish, Louisiana, Clerk of Court what he styled a “Common Law Lien” against

the Property of which he is the sole owner. A copy of this Common Law Lien is attached hereto

as Exhibit 1.

       25.      By his Common Law Lien, Breaux purports to have encumbered the Property he

owns with a lien securing a debt he owes himself for “repairs/maintenance and improvements

made by said Keith L. Breaux beginning February 7, 1986 and as of date [July 12, 2006]

amounts to $232,000.00.” At page 1, the Common Law Lien states that:



                                                  9
    Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 10 of 13 PageID #: 10



               This Common Law Lien is dischargeable only by Claimant [Breaux], or
               by a Common Law Jury in a Court of Common Law and according to the
               rules of Common Law. It is not otherwise dischargeable for One Hundred
               (100) years, and cannot be extinguished due to the death of the Claimant,
               or by Claimant’s heirs, assigns, or executors.

At page 2, the Common Law Lien provides, “This Common Law Lien supersedes Mortgage

Liens, Lis Pendens Liens, and Liens of any other kind.”

       26.     Breaux’s Common Law Lien described in paragraphs 24 and 25 above does

not secure a valid debt owed to Breaux and does not encumber or otherwise affect the Property.

Breaux has recorded the Common Law Lien against the Property solely to cloud title to the

Property, thereby making it more difficult for his creditors (including the United States through

the IRS with regard to the Tax Liabilities) to seize and sell the Property to generate proceeds of

sale for application to debts that Breaux legitimately owes such creditors.

       27.      By virtue of the assessments described in paragraphs 18 and 20 above, federal tax

liens for the unpaid Tax Liabilities of Breaux arose under 26 U.S.C. §§ 6321 and 6322 on the

dates each of the internal revenue tax liabilities comprising the Tax Liabilities was assessed and

have attached to all property and rights to property of Breaux, whether acquired before or after

the liens arose, including without limitation Breaux's undivided full interest in the Property

described in paragraph 8 above.

       28.     The IRS has filed two Notices of Federal Tax Lien concerning the federal

tax liens for the Tax Liabilities that Breaux owes (as described in paragraphs 18 and 20

above) with the Clerk of Court of Lafayette Parish, Louisiana. The first Notice of Federal

Tax Lien, including the liens for all the tax years comprising the Tax Liabilities, except

2011, was filed of record on January 7, 2014, at File Number 2014-00000744. A copy of

this Notice of Federal Tax Lien is attached as Exhibit 2. A second Notice of Federal Tax



                                                 10
    Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 11 of 13 PageID #: 11



Lien, solely for the lien for tax year 2011, was filed of record on May 6, 2015, at File

Number 2015-00016793. A copy of this Notice of Federal Tax Lien is attached as

Exhibit 3.

       WHEREFORE, the United States of America prays for judgment as follows:

        A.       That this Court order and adjudge that Keith L. Breaux is indebted to the

United States for his unpaid federal income tax liabilities for tax years 2002, 2003, 2004,

2005, 2006, 2007, 2009, 2010, and 2011, in the amount of $420,497.41 as of October 17,

2019, plus interest and statutory additions thereon thereafter as provided by law, minus any

credits or payments applied thereto after October 17, 2019;

       B.      That this Court order, adjudge, and decree that the United States has valid federal

tax liens to and upon all property and rights to property, both real and personal, tangible and

intangible, of Keith L. Breaux for (1) his 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, and

2011 federal income tax liabilities described in paragraphs 18 and 20 above, including without

limitation his interest in the Property described in paragraph 8 above located in Lafayette Parish,

Louisiana;

       C.      That the Defendants herein be required to state and assert all their claims upon

and interests in the Property described in paragraph 8 above and that the Court rank such claims

vis-a-vis the claims of the United States to and upon the Property;

       D.      That, in ranking such claims to and upon the Property, this Court determine and

adjudge that the Common Law Lien (discussed in paragraphs 24, 25, and 26 above) does not

constitute a valid encumbrance or claim of any sort to and upon the Property and that the

Property shall be discharged from the Common Law Lien;




                                                 11
Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 12 of 13 PageID #: 12



  E.    That this Court determine, order, adjudge, and decree that:

        (1)    the federal tax liens of the United States for the federal income tax

               liabilities of Keith L. Breaux for tax years 2002, 2003, 2004, 2005, 2006,

               2007, 2009, 2010, and 2011 be foreclosed upon the Property described in

               paragraph 8 above;

        (2)    the Property be sold in accordance with the law and practice of this

               Court, the findings of this Court, and the rights of the United States, free

               and clear of any right, title, lien, claim, or interest of any other party

               hereto, their heirs, estates, or assigns; and

        (3)    that the proceeds of such sale belonging to Breaux be distributed to the

               United States in accordance with the priority of its claims or interests to or

               upon Breaux's interest in the Property vis-a-vis the claims of the other

               defendants as determined by this Court; and




                                          12
    Case 6:19-cv-01393 Document 1 Filed 10/25/19 Page 13 of 13 PageID #: 13



       F.       That the United States have its costs in this action and such other and further

relief to which the United States shows it is entitled and that the Court deems appropriate in

the premises.

                                                      DAVID C. JOSEPH
                                                      United States Attorney
                                                      Western District of Louisiana

                                                      KAREN J. KING
                                                      Louisiana Bar Roll No. 23508
                                                      Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      Western District of Louisiana
                                                      800 Lafayette Street
                                                      Suite 2200
                                                      Lafayette, Louisiana 70501
                                                      Telephone: (337) 262-6618
                                                      Facsimile: (337) 262-6693
                                                      karen.king@usdoj.gov

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney
                                                       General
                                                      Tax Division

                                                      /s/Robert E. Dozier
                                                      ROBERT E. DOZIER
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      Post Office Box 14198
                                                      Ben Franklin Station
                                                      Washington, D.C. 20044
                                                      Telephone: (202) 514-6073
                                                      Facsimile: (202) 514-9868
                                                      robert.e.dozier@usdoj.gov

                                                      Counsel for the United States of America




                                                 13
Case 6:19-cv-01393 Document 1-1 Filed 10/25/19 Page 1 of 1 PageID #: 14
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 1 of 9 PageID #: 15
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 2 of 9 PageID #: 16
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 3 of 9 PageID #: 17
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 4 of 9 PageID #: 18
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 5 of 9 PageID #: 19
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 6 of 9 PageID #: 20
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 7 of 9 PageID #: 21
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 8 of 9 PageID #: 22
Case 6:19-cv-01393 Document 1-2 Filed 10/25/19 Page 9 of 9 PageID #: 23
Case 6:19-cv-01393 Document 1-3 Filed 10/25/19 Page 1 of 2 PageID #: 24
Case 6:19-cv-01393 Document 1-3 Filed 10/25/19 Page 2 of 2 PageID #: 25
Case 6:19-cv-01393 Document 1-4 Filed 10/25/19 Page 1 of 2 PageID #: 26
Case 6:19-cv-01393 Document 1-4 Filed 10/25/19 Page 2 of 2 PageID #: 27
